Title: From Thomas Jefferson to James Monroe, 26 October 1806
From: Jefferson, Thomas
To: Monroe, James


                        
                            Dear Sir
                            
                            Washington Oct. 26. 06.
                        
                        I see with great concern that unavoidable delays are likely still to procrastinate your negociations beyond
                            what had been expected: & I sincerely regret the particular circumstance to which this is owing, the illness, probably
                            the death of mr Fox. his sound judgment saw that political interest could never be separated in the long run from moral
                            right, & his frank & great mind would have made a short business of a just treaty with you. I fear that one of those
                            appointed to negotiate with you is too much wedded to the antient maritime code & navigation principles of England, too
                            much practised in the tactics of diplomacy, to expect either an early or just result. if it is not concluded early in
                            December, from the known length of passages in that season, it cannot be here before. Congress will be over (March 4.) and
                            then it cannot be ratified till December twelvemonth, because it will probably contain articles which will bring it within
                            the constitutional rights of the H. of R. in that case the non-importation law, and the extensions of it which cannot be
                            avoided at the ensuing session, will have a long run, and an unfavorable influence on the popular temper of both countries.
                            you know the interregnum after the 4th. of March till the elections are compleated, the utter repugnance of members to be
                            here in the sickly months from July to Sep. and that moreover the public expence & private inconvenience of the members
                            absolutely forbid any special convocation of them. you may therefore proceed on the fact that if a treaty be not ratified
                            before the 4th. of March, it will not be until December twelvemonth.   Believing that this letter will still find you in
                            England, & having occasion for some Mathematical instruments, I take the liberty of troubling you with the inclosed
                            commission to mr Jones an instrument maker in Holborn. what the cost of them will be is unknown to me; & having no
                            money correspondent in London I have ventured to say to him you will pay his bill. it will be somewhere between 10. &
                            15 guineas: but whatever it be it shall be repaid you on your landing in the US. and may be therefore considered as so
                            much brought over in your pocket for use in the first moments of your return. I would wish you to bring the packet you
                            recieve from Jones with you on your return. if you would prefer drawing on me for the amount in favor of any person here,
                            it shall be paid at sight.
                        To prevent that depression of spirits which experience has taught me to expect on returning after a long
                            absence from one’s home, & that you may be prepared & fortified for a discouraging view, I will just observe to you
                            that our neighborhood considers your manager mr Lewis as one of the honestest & best men in the world, but the poorest
                            manager. they think he has not made your estate maintain itself, & that you will find it unprovided with present
                            subsistence. no body has made this season half a year’s provision of corn, & your estate less than most others: & it is
                            said there is no stock of any kind remaining on the farm for your immediate subsistence. to restock the farm with bread,
                            requires a year, & with animals 2. or 3. years. a previous communication of these circumstances (if you have recieved
                            them from no other) will enable you to come prepared to meet them. you will have heard of the death of Chancellor Wythe. I
                            recollect no other personal incident which may interest you. present my friendly respects to mrs Monroe & your
                            daughter, and be assured yourself of my constant and affectionate esteem & attachment.
                        
                            Th: Jefferson
                            
                        
                    